BOLIN, Judge
(concurring).
I concur with the majority opinion insofar as it rejects plaintiff’s demands but I disagree with that portion of the opinion overruling the trial judge’s finding defendant driver was also negligent in entering the intersection at an excessive rate of speed.
Plaintiff was negligent by failing to keep a proper lookout before entering a blind, uncontrolled, intersection and our opinion correctly holds plaintiff had not preempted the intersection. Since plaintiff’s negligence was a proximate cause of and contributed to the accident, he is barred from recovering damages.
I therefore respectfully suggest the finding defendant driver free of negligence is not only incorrect but unnecessary for our decree.